Title: To George Washington from George Clinton, 1 August 1794
From: Clinton, George
To: Washington, George


               
                  Sir
                  Greenwich [Village, N.Y.] 1st August 1794.
               
               Inclosed you will receive Copies of several Letters which have passed between the Minister Plenipotentiary of his Britannic Majesty, Captain Cochrane Commander of the British Frigate Thetis, and myself occasioned by Captain Cochrane’s Arrival in this Harbour, and the expected Arrival of other Vessels belonging to Admiral Murray’s Fleet, and also of other Papers connected therewith.  By the Absence of my private Secretary I am prevented from furnishing you with some particulars relative to Captain Cochrane’s Conduct which shall be transmitted on his Return.
               Notwithstanding the failure of Captain Cochrane to furnish the requisite Proofs of the Insult of which he complained I
                  
                  immediately requested the Mayor of this City (our Attorney General being Absent) to institute an Inquiry & take every proper Measure to bring the Offenders to Punisshment, should they be discovered.  I am with the highest Respect and Esteem your Most Obedient Servant
               
                  Geo: Clinton
               
            